PARKS, Judge,
concurring in part/dissenting in part:
Although I agree with the majority’s af-firmance of the minimum twenty (20) year sentence of imprisonment for Count I, I respectfully dissent from the determination that certain comments made by the prosecutor were reasonable inferences from the evidence and did not adversely affect the fundamental fairness of the appellant’s sixty (60) year sentence on Count II. As a part of his closing argument, the prosecutor told the jury, “[The appellant] is a liar, and you have no reason to believe him,” This Court has repeatedly condemned the practice of calling a criminal defendant a liar. Cobbs v. State, 629 P.2d 368 (Okl.Cr.1981); Cooper v. State, 584 P.2d 234 (Okl.Cr.1978); Lewis v. State, 569 P.2d 486 (Okl.Cr.1977); Dupree v. State, 514 P.2d 425 (Okl.Cr.1973); Ray v. State, 510 P.2d 1395 (Okl.Cr.1973). In Dupree, Judge Bussey said:
In dealing with a similar proposition in the recent case of Ray v. State, Okl.Cr., 510 P.2d 1395, we stated:
“This argument was highly improper and should have been stopped by the trial judge and the jury advised to disregard it. Although counsel, in closing argument may comment upon the evidence in the case and logical inferences therefrom, he may not inject his personal opinion or beliefs, nor may he speculate as to future criminal proceedings, nor state that witnesses have committed perjury absent a judgment of perjury. See 50 A.L.R.2d 766.
Id. at 426-427.
Furthermore, the prosecutor also told the jury that by assessing a lengthy sentence, the jury could “hang a sign down here in Cleveland County and in this State that says we don’t abide by [criminal conduct],” and which would serve “as a warning to others similarly situated.” We condemned a very similar “signpost” argument in Cobbs v. State, supra, and have often condemned arguments which play on societal alarm and which ask the jury to “set an example.” Cooper v. State, supra; Bennett v. State, 546 P.2d 659 (Okl.Cr.1976); and Robertson v. State, 521 P.2d 1401 (Okl.Cr.1974).
Finally, the prosecutor repeatedly inflamed the passions of the jury by stating that the prosecutrix was mad, that he personally was mad and that the jury should “get mad.” The prosecution's “get mad” theme ran throughout closing argument and was reminiscent of the “opportunity to be mean” arguments which resulted in a *751sentence modification in Sier v. State, 517 P.2d 803 (Okl.Cr.1973). Expressions of personal prosecutorial outrage have also been condemned by this Court. Hildahl v. State, 536 P.2d 1292 (Okl.Cr.1975).
As we stated in Cooper v. State, supra: These tactics — calling defendants liars, playing on societal alarm, invoking the jurors to set an example or instilling in their minds the impression that they are somehow accountable for the rising crime rate — are as reprehensible as they are familiar. Because they thwart the basic principle that the role of the jury is to determine only the guilt or innocence of an accused, they are offensive to a sense of justice and intolerable to this Court. These practices constituted error in Robertson v. State, Okl.Cr., 521 P.2d 1401 (1974); in Herrod v. State, Okl.Cr., 512 P.2d 1401 (1973); and in Sizemore v. State, Okl.Cr., 507 P.2d 1330 (1973). Furthermore, in our opinion such unfair arguments violate the American Bar Association’s Standards Relating to the Prosecution Function, adopted in Ray v. State, 510 P.2d 1395 (1973).
Id. at 239.
The fact that the appellant failed to object to the prosecutor’s remarks does not bar relief where the remarks were so pervasive as to constitute fundamental error. Cobbs v. State, supra; Bennett v. State, supra; and Dupree v. State, supra. In this case, the evidence of appellant’s guilt was substantial and reversal is not appropriate. However, the jury’s imposition of a sixty (60) year sentence on Count II may well have been influenced by the improper argument. Accordingly, I would modify the appellant’s sentence from a term of sixty (60) years imprisonment to a term of forty-five (45) years imprisonment on Count II.